DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 09/04/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objection to the claim 9 has been withdrawn; (2) the 35 U.S.C. 112(b) rejections of claims 2, and 17-18 have been withdrawn; and (3) the 35 U.S.C. 102(a)(2) rejections of claims 1-4, 8-10, 12-13, and 16-18 over Delattre have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-15
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			5, 14-15
Amended claims: 				1-2, 9, 12, 16-18
New claims: 					19-20
Claims currently under consideration:	1-4, 6-13, 16-20
Currently rejected claims:			1-4, 6-13, 16-20
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-10, 12-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Delattre (US 2019/0373921; previously cited).
Regarding claim 1, Delattre teaches an aroma composition for addition to an oral composition (corresponding to food and beverage particulates or powder being added to an aqueous liquid to become a reconstituted food or drink [0032]) comprising: (a) hesperetin dihydrochalcone (I) [0023], and (b) high fructose corn syrup [0026].  Delattre teaches that component (a) is provided in an amount of 0.0002-0.002 wt.% (corresponding to 2-20 ppm) of the composition [0020], which means that component (b) comprises an amount approaching 0 wt.% to 99.9998 wt.% of the composition.  As such, the weight ratio of component (a) to component (b) overlaps the claimed range and the selection of a value within the overlapping range renders the claimed weight ratio obvious.  Also, it is noted that statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.  As such the statement in the claim that the aroma composition is “for addition to an oral composition”, does not result in a structural difference between the claimed invention and the prior art.
Regarding claim 2, Delattre teaches the invention as described above in claim 1, including the composition further comprising: (c) a sweetener or sweetness enhancer selected from the group consisting of steviosides, fructose, glucose, saccharin, sugar alcohols, cyclamate, and neohesperetin dihydrochalcone [0026].
Regarding claims 3 and 4, Delattre teaches the invention as described above in claim 2, including the sweetener is rebaudioside A [0026].
Regarding claim 6, Delattre teaches the invention as described above in claim 2, including a composition comprising 0.0002-0.002 wt.% (corresponding to 2-20 ppm) of component (a) [0020] and 5 wt.% of component (c) (corresponding to sucrose or fructose) [0020], which means that the content of component (b) in the composition is from an amount approaching 0 wt.% to 94.9998 wt.%.  As such, the amount of components (a+b) in the composition is from an amount approaching 0.0002 wt.% to 95 wt.% and the weight ratio of components (a+b) to component (c) overlaps the claimed range and the selection of a value within the overlapping range renders the claimed weight ratio obvious.
Regarding claim 7, Delattre teaches the invention as described above in claim 1, including the hesperidin dihydrochalcone providing 1-2° Brix to the composition [0023].  Since Delattre teaches that component (b) comprises an amount approaching 0 wt.% to 99.9998 wt.% of the composition, the sugar content of its disclosed composition overlaps the claimed sugar content and the selection of a value within the overlapping range renders the claim obvious.
Regarding claim 8, Delattre teaches an oral composition comprising the aroma composition of claim 1 (corresponding to a reconstituted food or beverage product comprising the food or beverage particulate/powder and an aqueous fluid) [0020], [0032].
Regarding claim 9, Delattre teaches the invention as described in claim 1, including the composition being a beverage [0032]. 
Regarding claim 10, Delattre teaches the invention as described in claim 9, including the composition being a soft drink [0032].
Regarding claim 12, Delattre teaches the invention as described above in claim 8, including the oral composition is a beverage formed by mixing the aroma composition with water aqueous liquids [0032] and that the beverage is a soft drink [0037].  It also teaches a soft drink comprising about 90 wt.% water (corresponding to total amount of water and gas water in the first column of Table 3 on page 3).  Therefore, Delattre teaches a beverage comprising about 90 wt.% water and about 10 wt.% aroma composition, which falls within the claimed concentration. 
Regarding claim 13, Delattre teaches a method for making an oral composition (corresponding to food and beverage particulates or powder being added to an aqueous liquid to become a reconstituted food or drink [0032]) comprising: (i) providing a base for the oral composition (corresponding to beverage or food particulates); (ii) providing an aroma composition of claim 1; (iii) blending the base and the aroma composition together (corresponding to dry-mixing) [0032].
Regarding claim 16, Delattre teaches a method for sweetening an oral composition comprising adding the aroma composition of claim 1 to an oral composition [0003].
Regarding claim 17, Delattre teaches the invention as described above in claim 16, including the oral composition is a beverage [0020].
Regarding claim 18, Delattre teaches the invention as described above in claim 13, including the oral composition is a beverage [0020].
Regarding claim 19, Delattre teaches an aroma composition for addition to an oral composition (corresponding to food and beverage particulates or powder being added to an aqueous liquid to become a reconstituted food or drink [0032]) consisting of: (a) hesperetin dihydrochalcone (I) [0023], and (b) high fructose corn syrup [0026].  Delattre teaches that component (a) is provided in an amount of 0.0002-0.002 wt.% (corresponding to 2-20 ppm) of the composition [0020], which means that component (b) comprises an amount approaching 0 wt.% to 99.9998 wt.% of the composition.  As such, the weight ratio of component (a) to component (b) overlaps the claimed range and the selection of a value within the overlapping range renders the claimed weight ratio obvious.  Also, it is noted that statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.  As such the statement in the claim that the aroma composition is “for addition to an oral composition”, does not result in a manipulative difference between the claimed invention and the prior art.
Regarding claim 20, Delattre teaches the invention as described above in claim 19, including the composition comprising steviosides, fructose, glucose, saccharin, sugar alcohols, and cyclamate [0026].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Delattre (US 2019/0373921; previously cited) as applied to claim 9 above, in view of Amazon (“Atkins Gluten Free Protein-Rich Shake”, 2016, Amazon.com, https://www.amazon.com/Atkins-Protein-Rich-Energy-Chocolate-Banana/dp/B0015068PA/ref=zg_bs_6973719011_2/143-1537462-6024713?pd_rd_i=B09MGWKRRT&th=1; previously cited).
Regarding claim 11, Delattre teaches the invention as described above in claim 9, including the oral composition being a sports drink [0037].  It does not teach the composition is a protein shake.
However, Amazon teaches a protein shake as a sports drink (corresponding to the directory at the top of page 1 which reads “Health & Household > Diet & Sports Nutrition > Sports Nutrition> Protein > Ready to Drink”).
It would have been obvious for a person of ordinary skill in the art to have modified the sports beverage of Delattre to be a protein shake as taught by Amazon.  Since Delattre teaches that the beverage is a sports beverage, but does not specify a type of sports beverage, a skilled practitioner would have been motivated to consult an additional reference such as Amazon in order to determine a suitable sports drink, thereby rendering the claim obvious.

Response to Arguments
Claim Objections: Applicant amended claim 9 to address the objection; therefore, the objection is withdrawn.

Claim Rejections – 35 U.S.C. §112(b) of claims 2, and 17-18: Applicant amended the claims to address the rejections; therefore, the rejections are withdrawn.

Claim Rejections – 35 U.S.C. §102(a)(2) of claims 1-4, 8-10, 12-13, and 16-18 over Delattre: Applicant’s arguments have been fully considered and are considered persuasive.
Applicant amended claim 1 to recite a weight ratio of component (a) to component (b) that was similar to the weight ratio recited by now-canceled claim 5.  Claim 5 was not subject to the anticipation rejection and Applicant concluded that the rejection of amended claim 1 no longer applies (Applicant’s Remarks, page 7, paragraph 2).
Applicant’s argument is persuasive and the anticipation rejections of these claims are withdrawn due to Applicant’s amendment of claim 1.  However, the claims currently stand rejected under 35 U.S.C. §103 over Delattre as described above. 

Claim Rejections – 35 U.S.C. §103 of claims 5-7 over Delattre: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that the present inventors found that hesperetin dihydrochalcone (HDC) increases the sweetness of high fructose corn syrup (HFCS) and that HFCS reduces the bitterness and astringency of HDC, resulting in their combination being useful for sweetening oral compositions without increasing caloric load.  Applicant pointed to Tables 1 and 2 of the present specification as demonstrating the significant increase in sweetness and other taste characteristics using the combination of HDC and HFCS.  Applicant argued that, although Delattre mentions using HDC with HFCS, it does not specifically describe a composition containing HDC and HFCS.  Applicant submitted a Declaration comparing compositions containing HDC and steviol glycoside disclosed in [0028] of Delattre with the claimed composition.  Applicant stated that Table A shows test results for the maximum claimed ratio of HDC to HFCS and demonstrates that the addition of HFCS improves the taste quality of the compositions.  Applicant stated that Table B shows test results for an amount of HDC that is lower than that used in the tests shown in Table A, but within the claimed ratio of HDC to HFCS; Applicant stated that Table B demonstrates results similar to those shown in Table A.  Applicant stated that Table C shows test results for an amount of HDC that is lower than that used in the tests shown in Table B, but according to the minimum claimed ratio of HDC to HFCS; Applicant stated that Table C demonstrates that very low concentrations of HDC at the minimum claimed ratio of HDC to HFCS improves features of the compositions.  Applicant then pointed to examples shown in the present specification and concluded that the data from the specification and the submitted Declaration show that the claimed ratios of HDC and HFCS unexpectedly improves sweetness and other tastes characteristics of a composition without negatively impacting other taste characteristics.  Applicant stated that the criticality of the entire claimed range has been shown in the examples of the specification and Declaration and that the claimed invention has been distinguished over the exemplified composition of Delattre (the closest prior art).  Applicant noted that Table 2 of the specification contains errors (Applicant’s Remarks, page 7, paragraph 3 – page 17, paragraph 3).
However, the Examiner points out that, in the compositions shown in Tables 1 and 2 of the present specification and the compositions in all the tables in the Declaration, Applicant only tested weight ratios of HDC to HFCS within the claimed range.  “To establish unexpected results over a claimed range, applications should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”.  MPEP 716.02(d)II.  Applicant cannot show the claimed range is critical if there is no data showing ratios outside the claimed range do not produce the same result.  Also, it is known in the art that HDC enhances sweetness and other taste characteristics (e.g., acidity, mouth coating, astringency, off-notes) of a composition when it is combined with other sweeteners as described in [0023], [0002], and Figures 1-14 of Delattre.  As such, the assertion that the claimed range is critical is not supported, especially wherein Applicant did not test any compositions containing weight ratios of HDC to HFCS outside of the claimed range besides ones completely absent of HDC or HFCS.  In response to the assertion that the claimed invention is distinguished over the closest prior art (i.e., the embodiment of Delattre comprising the inclusion of HDC and steviol glycosides in a composition), “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). ‘A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.’ In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have ‘relatively acceptable dimensional stability’ and ‘some degree of flexibility,’ but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since ‘Gurley asserted no discovery beyond what was known in the art.’ Id. at 554, 31 USPQ2d at 1132.). Furthermore, ‘[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….’ In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” MPEP 2123.II.  Since Delattre teaches amounts of HDC and HFCS that provide weight ratios that overlap the claimed weight ratios as described in the rejections above, the embodiment of a composition containing HDC and steviol glycosides that was tested by the Applicant is not the closest prior art.   Therefore, the assertion that the claimed invention is distinguishable over the closest prior art is not supported and Applicant’s arguments regarding Delattre are unpersuasive.  Due to the amendment of the claims, new grounds of rejection have been applied and the claims currently stand rejected as written herein.  
In regard to Table 2 of the present specification containing errors, a replacement sheet for Table 2 of the present specification which states the correct values should be submitted. 

Claim Rejections – 35 U.S.C. §103 of claim 11 over Delattre and Amazon: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Amazon does not remedy the aforementioned deficiencies of Delattre (page 18, paragraph 1).
However, the assertion of unexpected results by the Applicant was shown to be unsupported as described in the Examiner’s response to arguments above.  Therefore, Applicant’s arguments have been shown to be unpersuasive.  Since Delattre has been shown to teach the features of claim 1 (and dependent claim 9) while Amazon is continued to be relied on for its teaching regarding the additional features of claim 11, the rejection of claim 11 is maintained as written herein.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791